DETAILED ACTION
1.          Claims 1, 6-8, 10, 12-16, and 21-26 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 1/07/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 1/07/2022, the Office acknowledges the current status of the claims: claims 1, 10, 15, and 16 have been amended, and claims 2-5, 9, 11, and 17-20 have been cancelled.
4.          In response to the amendments received in the Office on 1/07/2022, the rejections of claims 1, 6-8, 10, 12-16, and 21-26 under 35 USC 112(b) have been overcome.

Response to Arguments
5.          Applicant's arguments filed 1/07/2022 with respect to the rejections of 1, 6, 10, 12-16, 21, 25, and 26 under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0198659 A1 to Ko et al. (hereinafter “Ko”) have been fully considered but they are not persuasive. Examiner addresses Applicant’s concerns in the following section.
a) Applicant argues “Nowhere in the cited paragraphs [0225-0237] of Ko teaches a plurality of SSBs where information included in each of the SSB’s point to (‘indicate’) an offset to a same frequency location of an indicator, which indicator indicates a frequency location or search location where system information is to be broadcasted” (see Remarks, page 9). Applicant is suggesting that the newly-amended claim 1 is not taught or suggested by the citation of [0225-0237] of Ko. Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant asserts similar contentions in Remarks pages 9-10 with respect to the recitations of [0281-0282] and [0311-0314] of Ko without specifically pointing out how the amendments differentiate from the applied art.
     However, in the interest of clarification through the cited of portions of Ko and application of the broadest, reasonable interpretation of the amended claims, Examiner submits Ko anticipates the newly-amended features of independent claims 1, 10, 15, and 16. For simplicity, Examiner respectfully directs the attention of the Applicant to claim 1, since claims 10, 15, and 16 recite similar features. Claim 1 has been amended to recite the following:
broadcasting a plurality of synchronization signal blocks (SSBs), wherein the plurality of SSBs are sent on a set of sub-carriers of a carrier and wherein information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator which indicator indicates a frequency location or search location where system information is to be broadcasted

information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator” is unclear (see 112(b) rejection below). It is unclear as to how a “respective” frequency offset is the same as the frequency location of the indicator. This is to say that the system information, the information, and the indicator may all be the same, or not unique from one another. As interpreted, the SSBs include information, which is construed as said “indicator”, wherein the indicator includes a frequency location or a search location where system information (SIB) is to be broadcasted, or, where the SIB is located (Note: the system information may also refer to a PDCCH or a search space.). In Ko, this particular information is taught in at least [0066-0070] (explaining what information, particularly system information, that is explicitly received at a UE on a PBCH), [0230-0238] (describing the SSB and PBCH for New Radio (NR) have the same sub-carrier spacing), [0246-0248] (the NR PBCH and NR SS have the same timing gap), and [0249-0254] (the NR PBCH and NR SSB are multiplexed such that the UE detects both at the center frequency). These citations are provided below in the attached rejection.
     b) Applicant argues Ko fails to anticipate claims 6, 10, 12-16, 21, and 25-26 at least for the reasons applied to claim 1 (see Remarks, pages 10-11). Examiner respectfully disagrees for at least the reasons provided above with respect to claim 1.
6.          Applicant's arguments filed 1/07/2022 with respect to the 35 USC 103 rejection of claims 7 and 22 as being unpatentable over Ko and Islam have been fully considered but they are not persuasive. Examiner respectfully disagrees as for at least the reasons provided above with respect to claim 1.
1/07/2022 with respect to the 35 USC 103 rejection of claim 8 as being unpatentable over Ko and Kannan have been fully considered but they are not persuasive. Examiner respectfully disagrees as for at least the reasons provided above with respect to claim 1.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.          Claims 1, 6-8, 10, 12-16, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites the limitation “information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator” is unclear. It is unclear as to how a “respective” frequency offset is the same as the frequency location of the indicator.
     b) Claims 6-8, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.
     c) Claim 10 recites the limitation “information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator” is unclear. It 
     d) Claims 12-14, dependent upon claim 10, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.
     e) Claim 15 recites the limitation “information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator” is unclear. It is unclear as to how a “respective” frequency offset is the same as the frequency location of the indicator.
     f) Claims 21-22, dependent upon claim 15, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.
     g) Claim 16 recites the limitation “information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator” is unclear. It is unclear as to how a “respective” frequency offset is the same as the frequency location of the indicator.
     h) Claims 23-26, dependent upon claim 16, do not satisfy the deficiencies of the rejected base claim and are therefore also rejected.

Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.         Claims 1, 6, 10, 12-16, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0198659 A1 to Ko et al. (hereinafter “Ko”), claiming benefit to and fully-supported by provisionally-filed application No. 62/444,302, filed January 9, 2017.
            Regarding Claim 1, Ko discloses a method for synchronization in a wireless communication system (Ko: [0002] – corresponds to a method of transmitting a synchronization signal in a wireless communication system.), comprising: 
     broadcasting a plurality of synchronization signal blocks (SSBs) (Ko: [0112] and [0231] – a plurality of synchronization signals, including SS blocks, are broadcasted.), wherein the plurality of SSBs are sent on a set of sub-carriers of a carrier (Ko: [0236-0237], [0251] – SS blocks, having a plurality of subcarrier spacings, suggests at least transmission over a “carrier”. [0269] - Note is taken that reference to any SS burst set necessarily includes a plurality of SS blocks.) and wherein information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator which indicator indicates a frequency location or search location where system information is to be broadcasted (Ko: [0225-0237], [0281-0282], [0311-0314] – frequency position of a demodulation reference signal (DMRS) that may be shifted by cell-ID, wherein a length and 
     broadcasting the indicator of system information according to the information included in the SSBs (Ko: [0112] and [0231] – a plurality of synchronization signals, including SS blocks, are broadcasted. Also considered to be part of a physical broadcast channel (PBCH). See also [0053], [0069], [0256], and [0281-0282].); and 
     broadcasting the system information at the frequency location or the search location indicated by the indicator (Ko: [0225-0237], [0281-0282], [0311-0314] – frequency position of a demodulation reference signal (DMRS) that may be shifted by cell-ID, wherein a length of the DMRS sequence is defined by the number of resource elements per SS block. See also [0053] and [0069].).
            Regarding Claim 6, Ko discloses the method according to claim 1, wherein the plurality of SSBs broadcasted within the carrier are in a same time slot (Ko: [0266-0274] and Figure 39 – corresponds to the SS block burst being transmitted in the same time slot as per a subcarrier (of a carrier).).

            Regarding Claim 10, Ko discloses a method for synchronization in a wireless communication system (Ko: [0002] – corresponds to a method of comprising:
     detecting, by a terminal device, at least one of a plurality of synchronization signal blocks (SSBs) (Ko: [0112] and [0231] – a plurality of synchronization signals, including SS blocks, are broadcasted, and thus detected.), wherein the plurality of SSBs are sent on a set of sub-carriers of a carrier (Ko: [0236-0237], [0251] – SS blocks, having a plurality of subcarrier spacings, suggests at least transmission over a “carrier”. [0269] - Note is taken that reference to any SS burst set necessarily includes a plurality of SS blocks.) and wherein information included in each of the SSBs indicates a respective frequency offset to a same frequency location of an indicator which indicator indicates a frequency location or search location where system information is to be broadcasted (Ko: [0225-0237], [0281-0282], [0311-0314] – frequency position of a demodulation reference signal (DMRS) that may be shifted by cell-ID, wherein a length of the DMRS sequence is defined by the number of resource elements per SS block. See also [0066-0070] - explaining what information, particularly system information, that is explicitly received at a UE on a PBCH; [0230-0238] - describing the SSB and PBCH for New Radio (NR) have the same sub-carrier spacing; [0246-0248] - the NR PBCH and NR SS have the same timing gap; and [0249-0254] - the NR PBCH and NR SSB are multiplexed such that the UE detects both at the center frequency.);
     decoding the information included in the at least one of the SSBs to determine the same frequency location of the indicator of the system information (Ko: [0112] and [0231] – a plurality of synchronization signals, including SS blocks, are 
     detecting and decoding the indicator of system information to locate the frequency location of the search location of the system information (Ko: [0225-0237], [0281-0282], [0311-0314] – frequency position of a demodulation reference signal (DMRS) that may be shifted by cell-ID, wherein a length of the DMRS sequence is defined by the number of resource elements per SS block. See also [0053] and [0069]. See also [0252-0254] – the location of the decoded information may be determined in terms of center frequencies.).
            Regarding Claim 12, Ko discloses the method according to claim 10, further comprising one or more of: 
     checking the multiple detected SSBs are in a same planning channel (interpreted to correspond to a spacing, for example 15 kHz or 30 kHz, as described by Ko in at least [0121-0126], [0230-0237], and [0265-0270], wherein an SS block (burst) may be included in particular sub-carrier spacings.); and 
     judging if cell identities detected from the multiple detected SSBs are the same (Ko: [0055] – cell ID is included with broadcasted system information. [0231] and [0256] – UE may assume the same cell (same transmitter, i.e., having a cell-ID) identification for the plurality of received synchronization signals for cell access purposes.).
            Regarding Claim 13, Ko discloses the method according to claim 11, wherein the determining the location of the indicator of system information further comprising:    
     determining the location of the indicator of system information according to decoded information of multiple detected SSBs (Ko: [0225-0237], [0281-0282], [0311-0314] – frequency position of a demodulation reference signal (DMRS) that may be shifted by cell-ID, wherein a length of the DMRS sequence is defined by the number of resource elements per SS block. See also [0053] and [0069]. See also [0252-0254] – the location of the decoded information may be determined in terms of center frequencies.).
            Regarding Claim 14, Ko discloses the method according to claim 11, wherein the multiple plurality of SSBs which belong to the same carrier are in a same time slot (Ko: [0266-0274] and Figure 39 – corresponds to the SS block burst being transmitted in the same time slot as per a subcarrier (of a carrier).).

            Claim 15, directed to an apparatus of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Ko further discloses the device comprising a processor and memory in at least Figure 50 with [0343-0346].
            Regarding Claim 21, Ko discloses the network device according to claim 15, wherein the plurality of SSBs broadcasted within the carrier are in a same time slot (Ko: [0266-0274] and Figure 39 – corresponds to the SS block burst being transmitted in the same time slot as per a subcarrier (of a carrier).).

            Claim 16, directed to an apparatus of claim 10, recites similar features as claim 10 and is therefore rejected upon the same grounds as claim 10. Please see above rejection of claim 10. Ko further discloses the device comprising a processor and memory in at least Figure 50 with [0343-0346].
            Claim 25, dependent upon claim 16, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.
            Claim 26, dependent upon claim 16, recites similar features as claim 6 and is therefore rejected upon the same grounds as claim 6. Please see above rejection of claim 6.            

Claim Rejections - 35 USC § 103
13.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.         Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of United States Patent Application Publication 2017/0353254 A1 to Islam et al. (hereinafter “Islam”).
            Regarding Claim 7, Ko discloses the method according to claim 6, wherein beamforming directions of synchronization signals may be utilized (Ko: [0118], [0154]), but does not expressly disclose that the plurality of SSBs are sent with different beam-forming directions.
            However, Islam discloses a plurality of SSBs are sent with different beam-forming directions (Islam: [0093-0094], [0139], and [0186]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ko in view of Islam to send/receive 
            Claim 22, dependent upon claim 15, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7.

18.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of United States Patent Application Publication 2018/0241494 A1 to Chendamarai Kannan et al. (hereinafter “Kannan”), claiming benefit to and fully-supported by provisionally-filed application No. 62/461,748, filed on February 21, 2017.
            Regarding Claim 8, Ko discloses the method according to claim 1, but does not expressly disclose performing listen before talk (LBT) for both of data transmission and SSB transmission for a symbol which is used as start of data and SSB transmission.
            However, Kannan discloses performing listen before talk (LBT) for both of data transmission and SSB transmission for a symbol which is used as start of data and SSB transmission (Kannan: [0062-0064] – describing performing LBT for data transmissions (suggested), and [0069] – describing performing LBT for SSB transmissions.).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ko in view of Kannan to perform listen before talk (LBT) for both of data transmission and SSB transmission for .

Allowable Subject Matter
19.         Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
20.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



21.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 22, 2022